Citation Nr: 9909520
Decision Date: 04/06/99	Archive Date: 06/24/99

DOCKET NO. 96-15 941               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. Entitlement to an increased rating for arteriosclerotic
cardiovascular disease, currently evaluated as 60 percent
disabling.

2. Entitlement to an increased (compensable) rating for bilateral
hearing loss.

3. Entitlement to a total compensation rating based on individual
unemployability.

4. Entitlement to an effective date earlier than August 22, 1994,
for the assignment of a 60 percent evaluation for arteriosclerotic
cardiovascular disease.

5. Entitlement to an increased rating for arthritis and
degenerative disc disease of the cervical spine, currently
evaluated as 10 percent disabling.

(The issue of whether there was clear and unmistakable error in the
April 1989 Board decision, which denied restoration of a 50 percent
rating for the veteran's arthritis of multiple joints, then
evaluated as 20 percent disabling, will be the subject of a
separate decision of the Board.)

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel

 INTRODUCTION

The veteran served on active duty from February 1948 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office
(RO) in Roanoke, Virginia, which, in pertinent part, increased the evaluation for the
veteran's arteriosclerotic cardiovascular disease, from 30 percent to 60 percent, effective
November 30, 1994; increased the evaluation of his arthritis and degenerative disc disease of
the cervical spine (cervical spine disability) from zero percent to 10 percent, effective
November 30, 1994; denied a compensable rating for bilateral hearing loss; and denied a
total disability rating based on individual unemployability due to service-connected
disabilities.  The veteran expressed timely disagreement with respect to this determination
and this appeal ensued.

In his September 1995 Notice of Disagreement, the veteran asserted a claim of entitlement to
an effective date earlier than November 30, 1994, for the 60 percent evaluation for his
arteriosclerotic cardiovascular disease.  In a rating decision dated in March 1996, the RO
granted an earlier effective date of August 22, 1994, for an increased rating to 60 percent for
cardiovascular disease.  In that same rating action, 
the RO also granted entitlement to an earlier effective date of
August 22, 1994, for an increased evaluation to 10 percent for his
cervical spine and right shoulder disabilities; the veteran
subsequently expressed his continued disagreement with the
effective date of the increased rating to 60 percent for his
cardiovascular disease.

In May 1997, the Board denied the veteran's claims of entitlement
to increased evaluations for his service-connected arteriosclerotic
cardiovascular disease, cervical spine disability and bilateral
hearing loss. The Board also denied entitlement to a total
disability rating based on individual unemployability due to
service-connected disabilities and to an effective date earlier
than August 22, 1994, for an increased rating for his
arteriosclerotic cardiovascular disease. The veteran appealed to
the United States Court of Appeals for Veterans Claims (formerly
the United States Court of Veterans Appeals) (Court). In an April
1998 order, the Court granted a joint motion for remand, vacated
the Board's decision, and remanded the case to afford the veteran
a personal hearing, which had been requested prior to the Board's
decision. In compliance with the Court's order, in September 1998,
the veteran appeared in Washington, DC, for a hearing conducted by
the undersigned Board member.

The veteran alleges clear and unmistakable error in an April 1989
Board decision. As noted on the title page of this decision, that
issue will be the subject of a separate decision of the Board.
Although the Board recognizes that the resolution of the veteran's
claim that there was clear and unmistakable error in that decision
may bear on the veteran's claim for an increased rating for his
service-connected cervical spine disability, to ensure that the
record accurately reflects the current severity of that disability,
and for purposes of judicial economy, in the interim, this issue
will be remanded for further development.

The Board's decision on the claim for a compensable evaluation for
hearing loss is set forth below. However, the veteran's claims of
entitlement to an increased rating for his service-connected
arteriosclerotic cardiovascular disease, to a total disability
rating based on individual unemployability due to service-connected
disabilities, to an effective date earlier than August 22, 1994,
for the assignment of a 60 percent evaluation for his
arteriosclerotic cardiovascular disease, and to an increased rating

3 -

for his service-connected cervical spine disability are addressed
in the RE@D following the ORDER portion of the DECISION, below.

In a statement received from the veteran in May 1997, the veteran
asserted various claims. A review of the statement reveals that the
veteran claimed entitlement to service connection for diabetes
mellitus, which he maintained was related to his exposure to cold
weather conditions during the Korean War. In addition, the veteran
asserted entitlement to increased evaluations for his service-
connected anal stricture, secondary to post-operative fistulectomy
and hemorrhoidectomy, with recurrent precretal and perirectal
abscesses (anal disorder) and for his service- connected
schizophrenia. These claims are referred to the RO for appropriate
action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. Current audiometry test results reveal Level I hearing acuity in
each ears.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss
have not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.85,
4.86, 4.87, Diagnostic Code 6100 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
of entitlement to a compensable rating for his service-connected
bilateral hearing loss is plausible and capable of substantiation
and are therefore well grounded within the meaning of

- 4 -

38 U.S.C.A. 5107(a). A claim that a service-connected condition has
become more severe is well grounded where the claimant asserts that
a higher rating is justified due to an increase in severity. See
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629,631-632 (1992).

The Board also is satisfied that all relevant facts have been
properly developed and no further assistance to the veteran is
required in order to comply with the duty to assist. Id. In this
regard, the Board observes that, although the most recent medical
examination was conducted in May 1995, the veteran does not allege
that his hearing loss has worsened since that time. As such, a
remand is not required solely due to the passage of time since the
most recent VA examination was prepared. Further, the Board
concludes that the May 1995 examination report is adequate for
rating purposes. See VAOPGCPREC 1 1 -95 (1995), 60 Fed. Reg. 43 186
(1995); Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
Moreover, in a December 1994 statement, the veteran specifically
indicated that, for many years, he has not received any private
medical care. Although a reference in the May 1995 VA examination
report indicates that the veteran was requested to return for the
following month to be fitted for a new pair of hearing aids and
that he would then be evaluated, this apparently was for the
purpose of fitting his new hearing aids. The veteran also has
submitted numerous statements in support of his claim, and he
testified before the undersigned Board Member in September 1998.

Background

The service medical records show that bilateral hearing loss was
noted on his separation examination. Based on that finding, in a
rating decision dated in April 1970,, the RO established service
connection for bilateral hearing loss, and assigned a
noncompensable evaluation, effective August 4, 1969.

When examined by VA in May 1995, the veteran complained of having
difficulty when he watched television and during conversation. He
reported a history of extensive acoustic trauma, and noted that he
has used hearing aids since 1990, with good results. On the VA
audiological evaluation in May, 1995, pure tone thresholds, in
decibels, were as follows:

- 5 -

HERTZ 
          500   1000  2000   3000  4000 
RIGHT     N/A     20    35     40    40 
LEFt      N/A     25    50     55    55

Pure tone threshold levels averaged 34 decibels for the right ear
and 46 decibels for his left ear. Speech audiometry revealed speech
recognition ability of 96 percent in the right ear and I 00 percent
in the left ear. The diagnosis was mild to severe hearing
impairment in the right ear from 1500 to 800 Hertz; and moderate
hearing impairment in the left ear from 1500 to 800 Hertz. It was
noted that new hearing aids were ordered.

In addition, in several statements, the veteran essentially
contends that his service- connected bilateral hearing loss is more
disabling than currently evaluated and warrants a compensable
evaluation. In support, he argues that, despite using hearing aids,
he continues to have difficulty hearing.

During the September 1998 hearing, the veteran reiterated his
assertion that his bilateral hearing loss is more disabling than
the noncompensable evaluation represents. He reiterated that he has
difficulty hearing despite using hearing aids. At the hearing, the
veteran submitted a statement in support of this claim, accompanied
by a waiver of RO consideration. A review of the statement reveals,
however, that the veteran made no reference to his bilateral
hearing loss.

Analysis

Disability evaluations are determined by comparing a veteran's
present symptomatology with criteria set forth in the VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. See 38 U.S.C. 1155; 38 C.F.R. Part 4. When a
question arises as to which of two ratings apply under a particular
diagnostic code, the higher evaluation is assigned if the
disability more closely approximates the criteria for the higher
rating; otherwise, the lower rating will be assigned. See 38 C.F.R.
4.7. After careful consideration of the

-6-

evidence, any reasonable doubt remaining is resolved in favor of
the veteran. See 38 C.F.R. 4.3. The veteran's entire history is
reviewed when making disability evaluations. See 38 C.F.R. 4.1;
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). However, the
current level of disability is of primary concern. See Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of bilateral defective hearing range from
noncompensable to 100 percent based on organic impairment of
hearing acuity as measured by the results of speech discrimination
tests together with the average hearing threshold levels as
measured by pure tone audiometry tests in the frequencies 1,000,
2,000, 3,000, and 4,000 cycles per second (hertz). To evaluate the
degree of disability for bilateral service-connected hearing loss,
the rating schedule establishes eleven (11) auditory acuity levels,
designated from level I for essentially normal acuity through level
XI for profound deafness. 38 C.F.R. 4.85, 4.87 Diagnostic Codes
6100-6110. The assignment of disability ratings for hearing
impairment is derived by a mechanical application of the rating
schedule to the numeric designations assigned after audiometric
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345,
349 (1992).

The mechanical application of the rating schedule to the VA
audiometric examination findings result in a determination that the
veteran has Level I in each ear; accordingly, a noncompensable
disability rating is assignable pursuant to Diagnostic Code 6100.
Moreover, the fact that the veteran uses hearing aids does not
influence the Board's finding, as the evaluation of hearing
impairment under the Rating Schedule is designed to make allowance
for improvement by hearing aids. 38 C.F.R. 4.86.

The above decision is based on application of pertinent provisions
of the VA's Schedule for Rating Disabilities. Because evaluation of
hearing loss is mechanical, it does not appear appropriate to
consider whether other factors exists that would warrant assignment
of an increased evaluation on an extra-schedular basis. See 38
C.F.R. 3.321 (1998). However, even assuming, arguendo, that such
consideration is appropriate, the Board finds no assertion or
showing that the schedular criteria are inadequate to evaluate the
veteran's disability in the instant

7 -

case. Although the veteran strenuously maintains that he is
unemployable, he has attributed such state to other service-
connected disabilities, but not his hearing loss, and he has not
otherwise indicated that hearing loss results in marked
interference with his employability. Furthermore, there is no
showing that the disability has necessitated frequent periods of
hospitalization, or that it has otherwise rendered impractical the
application of the regular schedular standards. In the absence of
evidence such factors, the Board finds that the criteria for
submission for assignment of extra-schedular rating pursuant to 38
C.F.R. 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App.
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996);
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A compensable evaluation for bilateral hearing loss is denied.

REMAND

Also before the Board are the veteran's claims for an evaluation in
excess of 60 percent for his service-connected arteriosclerotic
cardiovascular disease, of entitlement to a total disability rating
based on individual unemployability due to service-connected
disabilities, to an effective date earlier than August 22, 1994,
for a 60 percent evaluation for his arteriosclerotic cardiovascular
disease and to an evaluation an evaluation in excess of 10 percent
for his service-connected cervical spine disability.

The veteran's arteriosclerotic cardiovascular disease has been
evaluated under 38 C.F.R. 4.104, Diagnostic Code 7005. However,
during the course of this appeal, the criteria for evaluating
cardiovascular disorders were changed, effective on January 12,
1998. 62 Fed. Reg. 65219 (1997). Where the law or regulation
changes after a claim has been filed or reopened but before the
administrative or judicial appeal process has been concluded, the
version most favorable to the

- 8 - 

veteran applies, absent congressional or Secretarial intent to the
contrary. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The RO has not, to date, considered the veteran's claim under both
the former and revised applicable schedular criteria. Such action
is necessary, in the first instance, to avoid any prejudice to the
veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Furthermore, if the claim is again denied, the RO must provide
notice to the veteran of the revised applicable schedular criteria,
and afford him an opportunity to respond with argument/evidence.

In addition, following review of the claims file, the Board finds
that the evidence currently of record appears to be inadequate to
rate the veteran's service-connected arteriosclerotic
cardiovascular disease under both the former and revised rating
criteria. Thus, a new, comprehensive examination of the veteran,
which includes findings pertinent to the applicable rating
criteria, is needed. The Board is cognizant of the veteran's
reluctance, as indicated during his September 1998 hearing, to
undergo further examination. It is emphasized, however, that such
an examination is necessary to properly adjudicate the veteran's
claim. Failure to report to any such scheduled examination, without
good cause, may well result in a denial of the claim. See 38 C.F.R.
3.655 (1998). Examples of good cause include, but are not limited
to, the illness or hospitalization of the claimant and death of an
immediate family member. Id.

As regards the claim of entitlement to an earlier effective date
for a 60 percent evaluation for his arteriosclerotic cardiovascular
disease, the veteran contends that the 60 evaluation should be
effective in 1993. He argues that such is warranted because it was
at that time that VA changed the medications it prescribed to treat
this disability. In addition, the Board notes that, in a statement
received by VA in December 1994, the veteran reported that he
receives all his medical care from VA. A review of the claims
folder indicates that VA outpatient treatment records for this
period have not been associated with the record. In this regard,
the Court has held that VA medical records and reports pertaining
to the period prior to a Board decision are constructively deemed
to be before the Board. Dunn v. West, 11 Vet.

9 -

App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13
(1992). Because the veteran's statements indicate that medical
records reflecting the veteran VA treatment for his
arteriosclerotic cardiovascular disease within one year of the
filing of his claim for an increased rating for this disability
have not been associated with the claims folder, further
development in this respect is required.

Finally, the Board notes that the veteran was last afforded a
formal VA examination to assess the nature and severity of his
cervical spine disability in May 1995. To ensure that the record
accurately reflects the current severity of that disability, the
Board concludes that a contemporaneous and through VA examination
is necessary to clarify the current severity of this disability.

In light of the foregoing, the Board hereby REMANDS the case for
the following actions:

1. The RO should obtain and associate with the claims file all
outstanding records of hospitalization, examination, and/or
treatment (particularly to include in 1993) from the VA Medical
Center (VAMC) in Winston, Salem, North Carolina, and the VAMC in
Roanoke, Virginia, and any other facility identified by the
veteran. The aid of the veteran and his representative in securing
any other such records should be enlisted, as needed. However, if
any requested records are not available or the search for any such
records yield negative results, that fact should clearly be
documented in the claims file.

2. In notifying the veteran that arrangements are being made to
schedule him to undergo further examination, the RO clearly should
advise the veteran of the consequences of failure to report for the
examination.

- 10-

3. The RO should schedule the veteran for a VA cardiovascular
examination to determine the current nature and extent of the
veteran's service-connected heart disease. It is imperative that
the physician who is designated to examine the veteran reviews the
evidence in his claims folder, including a complete copy of this
REMAND. The report of the examination should reflect consideration
of the veteran's pertinent medical history and complaints. All
necessary tests and clinical studies should be accomplished, and
all clinical findings must be reported in detail.

Specifically, the examiner must address the following points in his
report: (1) whether the veteran had an acute illness following
acute illness from coronary occlusion or thrombosis, with
circulatory shock, etc. within the last six months; (2) whether,
after six months following such acute illness from coronary
occlusion, the veteran's arteriosclerotic cardiovascular was
productive of chronic residual findings of congestive heart failure
or angina on moderate exertion, or whether more than sedentary
employment is precluded; (3) whether following a typical history of
acute coronary occlusion or thrombosis, as above, or with history
of substantiated repeated anginal attacks, the veteran's
arteriosclerotic cardiovascular disease is such that more than
light manual labor is not feasible; (4) whether the veteran suffers
from chronic congestive heart failure; (5) whether the veteran has
suffered more than one episode of acute congestive heart failure in
the past year; (6) whether the service-connected cardiovascular
disorder is manifested by a left ventricular dysfunction with an
ejection fraction of greater than or less than 30 percent. With
respect to inquiries numbered (4) through (6), the

- 11 -

examiner also must indicate the level of metabolic equivalent (MET)
that the veteran is capable of, and comment on whether there is
associated dyspnea, fatigue, angina, dizziness or syncope.

All examination findings, along with the complete rationale for any
conclusions drawn or opinions expressed, to include, as
appropriate, citation to specific evidence in the record, should be
set forth in a typewritten report.

4. The RO should also schedule the veteran for a VA orthopedic
examination to determine the current nature and extent of his
service-connected arthritis and degenerative disc disease of the
cervical spine. It is imperative that the physician who is
designated to examine the veteran reviews the evidence in his
claims folder, including a complete copy of this REMAND. All
appropriate tests and studies, to include range of motion studies,
should be conducted, and all clinical findings should reported in
detail. The examiner should render specific findings as regards
objective evidence of pain on motion, weakness, excess
fatigability, and incoordination. Specifically, the examiner should
explicitly indicate whether, and to what extent, the veteran
experiences functional loss during flare-ups of pain and/or
weakness of his cervical spine (to include with use or upon
activity) as a result of the service- connected disability. To the
extent possible, the examiner should express such functional loss
in terms of additional degrees of limited motion. If the examiner
is unable to provide the requested information with any degree of
medical certainty, the examiner should clearly so state.

12 -

The physician must set forth the complete rationale underlying any
conclusions drawn or opinions expressed, to include, as
appropriate, citation to specific evidence in the record, in a
typewritten report.

5. To help avoid future remand, the RO should ensure that all
requested development has been completed (to the extent possible)
in compliance with this REMAND. See Stegall v. West, 11 Vet. App.
268 (1998). If actions taken are deficient in any manner,
appropriate corrective action should be undertaken.

6. After completion of the foregoing requested development, and
after completion of any other development deemed warranted by the
record, including conducting any other medical examinations, the RO
should consider claims of entitlement to an evaluation in excess of
60 percent for his service-connected arteriosclerotic
cardiovascular disease under both the former and revised criteria;
for a total disability rating based on individual unemployability
due to service- connected disabilities; to an effective date prior
to August 22, 1994, for assignment of a 60 percent rating for the
arteriosclerotic cardiovascular disease; and to an increased rating
for his service-connected cervical spine disability. All claims
must be adjudicated in light of all pertinent evidence of record,
and all applicable laws, regulations, and case law. In addition, in
adjudicating the veteran's claim for an increased rating for his
cervical spine disability, the RO must consider the applicability
of 38 C.F.R. 4.40 (1998) regarding functional loss due to pain and
38 C.F.R. 4.45 (1998) regarding weakness, fatigability,,
incoordination, or pain

13 -

on movement of a joint pursuant to DeLuca v. Brown, 8 Vet. App. 202
(1995). The RO must provide adequate reasons and bases for its
determinations, citing to all governing legal authority and
precedent, and addressing all issues and concerns that were noted
in the REMAND.

7. If any benefits requested by the veteran continue to be denied,
he must be furnished an appropriate Supplemental Statement of the
Case (to include citation to any additional pertinent legal
authority) and given an opportunity to submit written or other
argument in response before the case is returned to the Board for
further appellate consideration.

The purpose of this REMAND is to accomplish additional development
and adjudication, and it is not the Board's intent to imply whether
the benefits requested should be granted or denied. The veteran
need take no action until otherwise notified, but he may furnish
additional evidence and/or argument while the case is in remand
status. See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App.
109 (1995).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103 -446, 3 02, 108 Stat.
4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical
and Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been

14 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

 - 15 -

025166530      990408    810266D2

DOCKET NO. 86-22 428               DATE 

RECONSIDERATION

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts

THE ISSUE

Entitlement to restoration of a total disability rating based on
individual unemployability (TDIU rating) from December 31, 1985 to
February 2, 1993.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel

INTRODUCTION

The veteran had active military service from December 1967 to
October 1969.

In a February 1987 decision, the Board of Veteran's Appeals (Board)
denied a claim for restoration of a TDIU rating which the RO had
terminated effective December 31, 1985. In an April 1990 decision,
the Board denied a new claim for a TDlU rating. A motion for
reconsideration of the Board's February 1987 and April .1990
decisions was filed in October 1998. The motion was granted in a
January .1999 order. The present Board reconsideration decision by
a panel of Board ]@embers will replace the Board's February 1987
and April 1990 decisions.

The Board notes that in September 1994, the RO granted a TDIU
rating effective :From February 2, 1993. The veteran appealed for
an earlier effective date, and such :issue was the subject of a
Board remand in April 1997. However, in light of the present
reconsideration decision, the separate appeal for an earlier
effective date for a TDIU rating is moot.

Given the procedural history, the issue on reconsideration is
entitlement to restoration of a TDIU rating effective from December
31, 1985 to February 2, 1993.

FINDINGS OF FACT

1. The veteran was assigned a TDIU rating effective from August 1,
1971 to December 31, 1985, when the RO terminated the rating; the
RO later granted a TDIU rating effective February 2, 1993. 

- 2 -

2. At the time of 1971-1985 TDIU rating, the veteran was service-
connected for a low back disorder, rated 60 percent disabling, and
for a right knee disorder, a left knee scar, and residuals of
facial lacerations, each rated noncompensable. The ratings for
these disabilities have remained the same since then, except for
the right knee disability rating which was increased to 20 percent
effective in 1991.

3. When the RO terminated the TDIU rating as of December 31, 1985,
there was no clear and convincing evidence that actual
employability status had been regained by the veteran.

4. For the period from December 31, 1985 to February 2, 1993, the
veteran's service-connected disabilities continued to prevent him
from securing or following substantially gainful employment,
considering the impairment from the disorders and his educational
and occupational background.

CONCLUSION OF LAW

The termination of the veteran's TDIU rating as of December 31,
1985 was not proper, and the criteria for restoration of a TDIU
rating for the period of December 31, 1985 to February 2, 1993 have
been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 3.105,3.340,
3.341, 3.343, 4.16, 4.19 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran had active military service from December 1967 to
October 1969. His service medical records show that in April 1969
he sustained a tear of the right medial meniscus. In June 1969, he
was in an automobile accident and sustained a compression fracture
of the Ll vertebra and facial and left knee lacerations.

3 -

In December 1969, the RO granted service connection for compression
fracture of L1, and for residuals of a right knee injury, facial
lacerations, and left knee .laceration. Effective from October
1969, the veteran was assigned a 50 percent prestabilization
rating.

From September. 23, 1970 to January 1971, the veteran was
hospitalized for his low back disorder and underwent posterior
fusion from D12 to L2. During that time, he related that he had
attempted to work at several jobs but that he was unable to
maintain a job due to back pain.

In a February 1971 letter, the veteran's employer, a plumbing and
heating contractor, stated that the veteran was forced to leave his
position with them due to his back disorder. VA outpatient
treatment reports from 1971 show that the veteran continued to
receive treatment due to his back disability.

Other records from the early 1970s show the veteran continued to be
treated for his low back disability and was unemployed. He reported
he had a high school education and work experience in construction
and similar jobs.

RO decisions granted a temporary total convalescent rating, based
on surgery for the low back disability, from September 23, 1970
through July 31, 1971. Effective August 1, 1971, the RO assigned a
60 percent rating. for the low back disability (residuals of
compression fracture of L1 with postoperative fusion of the lumbar
spine and radiculitis) and noncompensable ratings for a right knee
disability, a left knee scar, and residuals of facial lacerations.
Also effective August 1, 1971, the veteran was granted a TDIU
rating.

Medical and other records covering the period of 1971 to 1984 show
that the veteran continued to have difficulties related to his
service-connected low back disorder. He wore a back brace. Numerous
reports show the veteran continued to be unemployed.

4 -

On a March 1985 VA orthopedic examination, the veteran stated that
he had been unable to work since active duty due to service-
connected disability. He reported additional low back surgery in
1982 for ruptured discs. He stated that both knees were painful. He
wore a back brace. Physical examination revealed that there was
marked tenderness with muscle spasm of the lumbar muscles with
flattening of the lumbar curve. His gait was normal and he was able
to normally walk on toes and heels and squat. His range of motion
included forward flexion of 45 degrees, lateral flexion of 30
degrees, and hyperextension of 0 degrees. The diagnosis was
residuals of a fracture of L1 with postoperative fusion and
degenerative changes of L4-L5.

During a March 1985 VA neurological examination, the veteran
related that since the 1982 laminectomy he had increased low back
pain which had considerably interfered with his activity. He stated
that he wore a back brace and took Percodan. He reported not being
able to undergo treatment because his wife was working and lie took
care of their 6 month old child. Physical examination revealed
straight leg raising of 30 degrees on the right and 45 degrees on
the left. There was a questionable hypalgesia over the lateral calf
on the right. Reflexes were intact and there was no wasting, but
there was marked paraspinal spasm and almost no movement of the low
back. The diagnoses were status post compression fracture of the
lumbar spine with herniated nucleus pulposus by X-ray and
myelogram; status postoperative lumbar laminectomy; and chronic
pain. The veteran's EMG findings were suggestive of lumbar
radiculopathy.

An April 1985 private doctor's statement notes that the veteran had
been under care for several years for low back symptoms and that
treatment had provided no sustained relief.

An April 1985 outpatient treatment report shows that the veteran
complained of low back pain. He stated that the pain radiated down
the right leg and into the calf and that the pain was aggravated by
movement. He related that he had numbness over the left lateral
thigh and slight numbness over both buttocks. He complained of
muscle spasm. He reported that he occasionally took Percodan. He
also reported

- 5 -

that he had been seen once a week for the last three years by an
osteopath. He stated that he was not working and that he baby sat
his child and did housework. Neurological examination revealed
straight leg raising, at 50 degrees on the left side and 60 degrees
on the right side which produced pain. Bent leg raising on both
!;ides was also positive. Motor power was normal. He could heel and
toe walk. Deep tendon reflexes were 2+ and symmetrical. Both toes
were down-going. Bending forward, the veteran reached to a level
slightly below the knees with his fingertips.

The RO, in May 1985, proposed to discontinue the veteran's TDIU
rating. The RO stated that in the absence of muscle wasting and
given the veteran's ability to engage in child care, his service-
connected disabilities no longer precluded him from all forms of
substantial and gainful employment.

In May 1985, the veteran was notified of the proposed action and
was informed of his right to submit evidence to show that a
reduction was not warranted.

In a May 1985 letter Donald J. Thomson, M.D. stated that he treated
the veteran in April 1985. He reported that EMG and nerve
conduction velocity studies were normal. He stated that because of
the veteran's continued symptoms and because of the findings
demonstrated in the X-ray examinations, he did not feel that the
veteran could perform employment requiring heavy physical activity,
such as construction work.

VA orthopedic examination in August 1985 revealed that the veteran
complained of constant pain, limitation of motion and spasms of the
back. Physical examination revealed that he wore a low back
support. When the brace was removed, he was able to flex to about
40 degrees with pain. He had limited hyperextension. He was able to
stand on his toes and heels, but when he squatted he complained of
pain in his right buttock. The diagnosis were residuals of anterior
wedging of L1.

VA neurological examination in August 1985 shows that the veteran
complained of increased pain which radiated into his buttocks and
legs. Physical examination

- 6 -

revealed that the veteran wore a back brace and that he had no
wasting or loss of reflexes. He had marked limitation of straight
leg raising bilaterally for 30 degrees on the right and 45 degrees
on the left. He had sensory loss over the lateral aspect of his
thighs. There was no muscle wasting but considerable paraspinal
spasm was seen in the low back and he had marked limitation of
lateral and forward flexion in the lumbar spine bilaterally. The
diagnoses were lumbosacral radiculopathy and chronic low back pain.
The examiner stated that the veteran continued to be disabled
because of back and leg pain. He also stated that there was no
doubt that the veteran had a herniated nucleus pulposus and was
noted by X-rays and myelogram. He stated that the veteran was
unable to perform heavy labor (which was his feeling when he saw
him earlier).

In September 1985, the RO deter-mined that the veteran was no
longer unemployable due to his service-connected disability. The RO
stated that the evidence indicated that the veteran was unable to
perform heavy labor but that the evidence did not show that he was
precluded from all other forms of substantially gainful employment.
The termination of the TDIU rating was made effective from December
31, 1985.

In December 1985, the veteran was examined by a VA neurologist who
noted that examination of the veteran's back revealed spasm and
loss of lordosis. He stated that the veteran had significant
functional disability that prevented him from work. In a December
1985 statement, the physician also said the veteran had right S I
radiculopathy, lumbosacral vertebral arthritis, and paravertebral
muscle spasm. He related that the veteran's prognosis was stable to
moderate improvement and his status of employability was low. He
indicated that the veteran's allowed activities included only light
work and that he was to avoid lifting as well as sitting or
standing for long periods of time.

In a December 1985 letter, the VA neurologist stated that the
veteran was being treated at the neurology clinic. He stated that
examination of the veteran revealed profound lumbosacral
paravertebral muscle strain as well as decreased right ankle reflex
which indicated a chronic right S1 radiculopathy. The physician
stated that

- 7 -

there had been little change in the veteran's condition during his
tenure as a clinic patient. He further stated that the disability
the veteran had was quite limiting, as sitting for a length of time
resulted in increased lumbosacral inflammation and pain.

In January 1986, Wayne P. Johnson, D.O., stated that he had
attended the veteran ;since 1979 for two problems. The first was
resultant from a spinal fracture of T12 - L2, and the second
involved scarring and osteoarthritis of the affected areas. He
stated that the veteran's disability was total, meaning no ability
to tolerate extended standing or sitting beyond one-half or so,
without acute low back pain. He related that the veteran had relief
only with a rest period of 15 or 20 minutes and such relief was
never complete. He related that the veteran also had lumbosacral
disc disease and that a laminectomy offered 20 to 40 percent
relief. He stated that he felt that the veteran was totally
disabled from any job where frequent supine resting was not
possible, and that he had no doubt as to the validity of the
disability and the distress the veteran's back disorder caused.

During an April 1986 RO hearing, the veteran testified that his
service-connected back disorder prevented him from working. He
stated that he received private treatment for his back disorder. He
also stated that he could not sit or stand for prolonged periods of
time.

March 1988 X-ray studies showed several problems associated with
the veteran's back. In April 1988, Dr. Wayne P. Johnson stated that
he had treated the veteran :since 1979 and that he currently
treated the veteran three to four times a month for problems
associated with his lumbar disc disease and lumbar arthritis. He
stated that the veteran could not tolerate extended standing or
sitting beyond 1/2 hour without a return of acute low back pain. He
stated that relief was only with a rest period of 15 or 20 minutes
and was never complete. He stated that he felt that the veteran was
totally disabled from any job where frequent supine resting was not
possible. He further stated that he had no doubt about the validity
of the disability and distress that the veteran claimed.

In May 1988, the veteran underwent VA orthopedic and neurological
examinations of his back. He complained of constant back pain.
Orthopedic examination revealed that the veteran wore a lumbosacral
support. He walked with a slight limp. He walked on heels and toes
and squatted normally. He had moderate spasm of the lumbar spine.
His forward flexion was to 45 degrees, lateral flexion was to 30
degrees bilaterally, and hyperextension was to 0 degrees. Straight
leg raising was to 60 degrees on the right and 45 degrees on the
left. The diagnosis was status post laminectomy with fusion for
compression fracture of L2. During neurological examination, it was
reported that MRIs, CT scans, and several myelograms showed
evidence of lumbosacral root lesions by disc compression. The
veteran reported that he was in constant back pain which radiated
into both legs. The examiner stated that the veteran was unable to
sit or stand for long periods of time because of discomfort and was
unable to get a job as a result. The neurologist stated that the
veteran had a fairly limited forward flexion and that examination
of the lower extremities revealed full strength, although there was
some limitation as a result of pain. Straight leg raising was very
positive bilaterally at about 15 to 20 degrees. Deep tendon
reflexes were 2+ in the knees and 1+ in the ankles, and both toes
were down-going. The diagnoses were chronic severe low back pain as
a result of L2 compression fracture; status post fusion and
hemilaminectomy; and evidence of lumbosacral root lesion on CT scan
and myelography.

In 1988, the veteran submitted copies of letters he received from
the companies of which he sought employment. In these letters, he
was informed that he could not be hired due to his back disorder.

In a January 1989 statement, Dr. Johnson essentially reiterated his
prior opinion that the veteran was totally disabled from any job
where frequent supine resting was not possible.

In February 1991, the veteran underwent right knee arthroscopy due
to continued complaints of right knee pain. It was reported that
the veteran was status post bilateral meniscectomies.

9 -

The RO subsequently assigned a temporary total convalescent rating
due to his right knee operation from February 1991 through March
1991, and from April 1991 the veteran was assigned a 20 percent
rating for his right knee disorder. The 20 percent rating has
remained in effect to date.

In October 1991, it was reported that the veteran was no longer
interested in the vocational rehabilitation program.

In May 1992, the veteran was evaluated by Donald J. Thomson, M.D.
During the evaluation, the veteran related that his back pain had
increased since the last time Dr. Thomson treated him in 1988. Dr.
Thomson stated that the veteran's neurological examination revealed
a limitation of forward flexion of the low back. Bilateral straight
leg raising was mildly positive and bent leg raising was also
positive. The rest of the examination was essentially negative. The
EMG study was normal. The NCV study was within normal limits. Dr.
Thomson stated that the examinations did not suggest new
lumbosacral nerve root injury but that his MRI examination revealed
abnormalities suggesting a new problem at the right at L3-4.

Letters dated in 1992 and 1993 from several companies show that the
veteran applied for a variety of positions. Each company indicated
that the veteran was unable to perform the requirements of the job
due to his back disability.

In a January 1993 letter, Dr. Johnson related that he had treated
the veteran for the last several years due to discitis with
radiculopathy involving the right lower extremity which had
intensified in intensity of pain and disability. He also stated
that he treated the veteran for arthritis changes which involved
chronic low back pain. He stated that the veteran had evidence of
cervical disc degeneration and intermittent distress. He stated
that his treatment involved relieving multiple cervical-thoracic
and lumbar muscle tensions and spasm episodes. He reported that at
present, the veteran was totally disabled from any work situation.

On February 2, 1993, the veteran again applied for a TDIU rating.

- 10- 

In March 1994, Dr. Johnson stated that he had treated the veteran
since 1979 for several problems that left him totally disabled from
work where frequent supine testing was not possible. He stated that
the veteran had a history of lumbar disc disease and lumbar
arthritis. He related that the veteran's condition was further
complicated with an injury to his right knee in a fall in January
1991. It was recommended that the veteran undergo a complete knee
replacement.

During a March 1994 RO hearing, the veteran stated that he was a
laborer and roofer before he was totally disabled. He stated that
his service-connected back and right knee disorder prevented him
from working.

Outpatient treatment records from 1993 to 1994, submitted at the
March 1994 RO hearing, reveal that the veteran was treated for a
back and a right knee disorder.

In August 1994, the RO received records from the Social Security
Administration (SSA). The majority of medical records were VA
treatment records from the 1970's and 1980's. Also submitted were
records from private physicians. These reports show that the
veteran was treated for a back disorder and was receiving SSA
disability benefits since 1970 due to his service-connected back
disability.

In September 1994, the RO hearing officer granted the veteran a
TDIU rating. In September 1994, the RO effectuated the hearing
officer's grant of a TDIU rating, effective from February 2, 1993.

II. Analysis

The veteran's claim for restoration of a TDIU rating for the period
of December 31, 1985 to February 2, 1993 is well-grounded
(plausible) within the meaning of 38 U.S.C.A. 5107(a). All relevant
facts have been properly developed and, therefore, the VA's duty to
assist him in developing evidence pertinent to his claim has been
satisfied. Id. 

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.

Total disability ratings for compensation may be assigned where the
schedular rating is less than total, when it is found that the
disabled person is unable to secure or follow a substantially
gainful occupation as a result of a single service-connected
disability ratable at 60 percent or more, or as a result of two or
more disabilities, provided at least one disability is ratable at
40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent or
more. Consideration is given to such factors as the extent of the
service- connected disability, and employment and educational
background, and it must be shown that the service-connected
disability produces unemployability without regard to intercurrent
disability or advancing age. 38 U.S.C.A. 1155; 38 C.F.R. 3.340,
3.341, 4.16, 4.19.

When the RO granted a TDIU rating effective August 1, 1971, and
when it terminated such rating effective December 31, 1985, the
veteran was service connected for a low back disorder, rated 60
percent disabling, and for a right knee disorder, a left knee scar,
and facial lacerations, each rated at a noncompensable level.
Therefore, he met the percentage requirements of 38 C.F.R. 4.16(a),
for consideration for a total unemployability rating on a schedular
basis. The only change in the schedular disability ratings since
then has been an increase in the right knee disability rating to 20
percent in 1991.

The record shows that the veteran completed 4 years of high school
and that he last worked in 1970. Prior to 1970, he held a variety
of positions which included work in the construction field and
similar jobs.

The 1985 examination reports, which led to the termination of the
TDIU rating effective from December 31, 1985, show no significant
change in the severity of the veteran's service-connected
disabilities. Moreover, there had been no change in the

- 12 -

veteran's unemployed status and a number of medical records were to
the effect that he continued to be unable to perform any meaningful
physical labor.

In terminating the veteran's TDIU rating effective December 31,
1985 the RO properly followed the procedures of 38 C.F.R. 3.105(e)
concerning notice to the veteran of the proposed reduction and
giving him an opportunity to submit evidence on why the action
should not be taken. However, it appears that the RO did not give
proper weight to the provisions of 38 C.F.R. 3.343 (continuance of
total disability ratings). Under 38 C.F.R. 3.343(c), when
determining whether a TDIU rating is to be terminated, caution must
be exercised that actual employability is established by clear and
convincing evidence. [The Board notes that another regulation, 38
C.F.R. 3.344 (stabilization of disability evaluations), addresses
reductions in percentage evaluations of particular disabilities,
but such did not occur when the RO terminated the veteran's TDIU
rating.]

At the time of the rating reduction, there was little evidence that
the veteran could perform substantially gainful employment (i.e.,
work which is more than marginal, that permits the individual to
earn a "living wage"). Moore v. Derwinski, 1 Vet.App.356(1991). The
evidence did not show that actual employability was established by
clear and convincing evidence (38 C.F.R. 3.343). In the judgment of
the Board, the RO's termination of the TDIU rating was contrary to
the evidence and controlling legal authority, and such rating
reduction must be set aside.

As for continued entitlement to a TDIU rating from December 31,
1985 to February 2, 1993, the evidence shows the veteran continued
to be unemployed during this time and was receiving SSA disability
benefits based on his service-connected low back disorder. The
medical evidence throughout this period shows no significant
improvement in the service-connected low back disability, and in
1991 there was worsening of the service-connected right knee
disability (for which an increased 20 percent rating was granted).
The Board finds the criteria for a TDIU rating continued to be met
during this time.

- 13 -

The Board concludes that restoration of a TDIU rating is warranted
effective from December 31, 1985 to February 2, 1993.

ORDER

Restoration of a TDIU rating from December 31, 1985 to February 2,
1993 is granted.

L. W. TOBIN
Member, Board of Veterans' Appeals  

M. HALSEY
Member, Board of Veterans' Appeals

S. L. COHN
Member, Board of Veterans' Appeals

A. MULLEN
Member, Board of Veterans' Appeals

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

E. KRENZER
Member, Board of Veterans' Appeals

14 -

